DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
The examiner has cited particular columns and line numbers, paragraphs, or figures in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The Examiner notes that claim 8 recite nominal apparatus s, in combination with product limitations encompassing those of claim 1. As such, there is presently no undo burden in examining these, technically, divergent statutory classes of invention. Should Applicants' amend these claims to include non-nominal apparatus, these newly added claims may be subject to restriction by original presentation. 


	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 6,767,612 in view of Kakushi et al. (US 2009/0086368).  Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant claims are obvious variant of one another with slight optimization of ranges in regards to the number or recesses having a depth.  Reference patent‘612 fails to disclose the thickness of the magnetic layer, thereby fails to disclose the d/tmag as presently claimed.
Kakushi discloses a magnetic recording medium comprising a magnetic layer with a thickness of 10-150 nm [0127].  It would have been obvious to one of ordinary skill in the art to modify patent ‘612 to have a thickness of less than 150 nm as suggested by Kakushi, thereby obtaining an overlapping d/tmag in view of ‘612 and Kakushi, since Kaksuhi discloses that this is known in the MRM art and to achieve satisfactory Ms [0127].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Doushita et al. (US 6,767,612).
	Regarding claims 1, 4-6, 8, and 12-14, Doushita discloses a magnetic recording device as claimed (col. 2, lines 19-25, Embodiments, col. 21, lines 22-33) comprising a magnetic recording medium comprising a non-magnetic support, a magnetic layer including hexagonal strontium ferrite powder (col. 5, line 3), the number of recesses having a depth which is 1/3 or more of a minimum recording bit length existing on a surface of the magnetic layer is less than 100/10,000 um2 (Abstract), and a magnetic layer thickness of less than 0.30 µm (col. 16, lines 1-7).  Doushita, thereby discloses an overlapping range for the claimed ratio d/tmag (as well as overlapping range for the number of recesses).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges (number of recesses and magnetic layer thickness) to obtain the ratio as claimed disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549.
	Regarding claim 2, Doushita discloses a non-magnetic layer as claimed (Abstract).
	Regarding claims 3 and 11, Doushita discloses a back coating layer as claimed (col. 14, lines 29-40).
	Regarding claims 7 and 15, Doushita discloses a magnetic tape (col. 2, lines 19-25, Embodiments, col. 21, lines 22-33).
	Regarding claim 8, Doushita discloses a magnetic recording device as claimed (col. 2, lines 19-25, Embodiments, col. 21, lines 22-33).
	Regarding claim 10, Doushita discloses that the minimum recording bit length of the magnetic recording and reproducing device is about 50 nm (col. 56-59), which overlaps the In re Malagari, 182 USPQ 549.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA N CHAU whose telephone number is (571)270-5835.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






Linda Chau
/L.N.C/Examiner, Art Unit 1785       

/Holly Rickman/Primary Examiner, Art Unit 1785